DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending in the instant application.

Priority
This application filed on September 16, 2020 claims priority benefit under 35 U.S.C. Section 119 of Japanese Patent Application No. 2019-176556 filed on September 27, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/16/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-5) in the reply filed by Applicant’s representative Stephen P. Burr on 08/23/2022 is acknowledged. Applicant traverses the Restriction Requirement on the ground that the subject matter of claims 1-9 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims. Thus, it is respectfully submitted that search and examination of the entire application could be made without serious burden. 

Applicants’ argument has been fully considered, but are found not persuasive.
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for making the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed could be made in a materially different process, which requires searching at different criteria at different commercial databases.  In addition, claims 1-5 of the elected Group I are not patentable over the cited prior art (see the art rejections in this Office action).  It would be burden for the Examiner if the application was not restricted.  Therefore, the restriction requirement is maintained, and made FINAL.   
However, the withdrawn Groups are subject to rejoinder if the subject matter of product claims 1-5 are found allowable.

Status of the Claims
	Claims 6-9 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) responding to the restriction requirement.  Claims 1-5 are under examination on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznetsova et al. Chemistry for Sustainable Development, (2005), 13, 775-781.


Applicant’s claim 1 is drawn to a composite oxide catalyst comprising: cerium that is a first metal, lanthanum that is a second metal, and a third metal as contained metals, wherein said third metal is a transition metal, or a rare-earth metal other than cerium and lanthanum, a cerium content in said contained metals is higher than or equal to 5 mol% and lower than or equal to 95 mol%, a lanthanum content in said contained metals is higher than or equal to 2 mol% and lower than or equal to 93 mol%, and a content of said third metal in said contained metals is higher than or equal to 2 mol% and lower than or equal to 93 mol%.

Kuznetsova et al. discloses catalysts of complex metal oxides for soot removal from the exhaust gas of diesel engines.  The specific examples of the catalyst LaCeMn (see TABLES 1-2 at page 777, Fig. 2 at page 778, and TABLE 5 at page 780) and catalyst Pt/LaCeMn (see TABLE 1 at page 777, and TABLE 5 at page 780), wherein the first cerium (Ce) content, second lanthanum (La) content, and the third metal (e.g. Mn is a transition metal, or a rare-earth metal) in said contained metals read on the mole % content ranges of metals Ce, La, and Mn of the said contained metals.  Therefore, Kuznetsova et al. anticipates claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0131911 (“the `911 publication”) to Nakagawa et al. in view of US2016/0121300 (“the `300 publication”) to Sakurai et al. and Kuznetsova et al.

Applicant’s claim 1 is drawn to a composite oxide catalyst comprising: cerium that is a first metal, lanthanum that is a second metal, and a third metal as contained metals, wherein said third metal is a transition metal, or a rare-earth metal other than cerium and lanthanum, a cerium content in said contained metals is higher than or equal to 5 mol% and lower than or equal to 95 mol%, a lanthanum content in said contained metals is higher than or equal to 2 mol% and lower than or equal to 93 mol%, and a content of said third metal in said contained metals is higher than or equal to 2 mol% and lower than or equal to 93 mol%.  Said composite oxide catalyst is used oxidation catalyst in a filter for treating particulate matter in an exhaust gas emitted from a gasoline engine or a diesel engine [0016] of the specification. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `911 publication discloses an exhaust gas purifying catalyst, comprising: anchor/promoter simultaneous enclosure particles comprising: catalyst units which contain: noble metal particles; and anchor particles as an anchor material of the noble metal particles supporting the noble metal particles; promoter units which are provided not in contact with the noble metal particles, and contain first promoter particles having an oxygen storage and release capacity; and an enclosure material which encloses both the catalyst units and the promoter units, and separates the noble metal particles and the anchor particles in the catalyst units from the first promoter particles in the promoter units; and second promoter particles which have the oxygen storage and release capacity, and are not enclosed in the anchor/promoter simultaneous enclosure particles by the enclosure material (see claim 1).  The `911 publication discloses the second promoter particles are provided in fine pores formed between a plurality of the anchor/promoter simultaneous enclosure particles (claim 2); an average distance between each center of the catalyst units and each center of the promoter units is between 5 nm and 300 nm (claim 3); and an average particle diameter of the anchor/promoter simultaneous enclosure particles and the second promoter particles is 6 μm or less (claim 6).  FIG. 7 shows a schematic view of an example of catalyst powder of which degree of dispersion is high (FIG. 7(a)) 
    PNG
    media_image1.png
    276
    282
    media_image1.png
    Greyscale
 and an example of catalyst powder of which degree of dispersion is low (FIG. 7(b)) 
    PNG
    media_image2.png
    269
    311
    media_image2.png
    Greyscale
 [0082].   The `911 publication discloses the degree of dispersion is preferably 50% or more [0083].  The `911 publication discloses a specific example of the catalyst in Example 7, where the catalyst comprises Zr-La-Ox (anchor particles) and Zr-Ce-Nd-Mn-Ox (first and second promotor particles) with average distance between catalyst units and promoter units is 220 nm (0.22 μm), and particle diameter of the catalyst powder is 3 μm (TABLE 2, [0141]).  Therefore, the catalyst of the `911 publication comprises Ce, La, and Mn.

The `300 publication discloses an exhaust gas purifying catalyst composition comprising: a first metal oxide selected from the group of praseodymium oxide (rare-earth metal), terbium oxide (rare-earth metal), and a combination thereof; a second metal oxide that is neodymium oxide (rare-earth metal); a third metal oxide that is a combination of zirconia and ceria; and a fourth metal oxide selected from the group consisting of lanthanum oxide, yttrium oxide, barium oxide, calcium oxide, strontium oxide, silicon oxide, and a combination thereof (claim 1).  The `300 publication discloses a weight ratio of the sum total of the first and second metal oxides to the third metal oxide is 1:9 to 9:1 when weights of the first and second metal oxides are converted to weights of the corresponding trivalent oxides (claim 5); and a weight ratio of the sum total of the first metal oxide and the second metal oxide to the fourth metal oxide is 10:0.1 to 10:5 when weights of the first and second metal oxides are converted to weights of the corresponding trivalent oxides (claim 6).  In addition, Example 2 of the `300 publication discloses a specific example of the catalyst comprises Pr (rare-earth metal, 20 mol%), Nd  (rare-earth metal, 36 mol%), Zr/Ce (36 mol%), and La (4 mol%) (TABLE 3, [0128]).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 2 and the `911 publication is that the prior art does not teach the cerium content in said contained metals is higher than or equal to 50 mol% and lower than or equal to 95 mol%,

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 2 would have been obvious over the `911 publication  because the difference of the cerium content in said contained metals is higher than or equal to 50 mol% and lower than or equal to 95 mol% is further taught and/or suggested by the `300 publication, which discloses an exhaust gas purifying catalyst composition has a weight ratio of the sum total of the first and second metal oxides to the third metal oxide is 1:9 to 9:1 when weights of the first and second metal oxides are converted to weights of the corresponding trivalent oxides (claim 5); and a weight ratio of the sum total of the first metal oxide and the second metal oxide to the fourth metal oxide is 10:0.1 to 10:5 when weights of the first and second metal oxides are converted to weights of the corresponding trivalent oxides (claim 6).  In another word, the content of Ce and La in the catalyst is in varied amount, which covers the claimed the cerium content in said contained metals is higher than or equal to 50 mol% and lower than or equal to 95 mol%.  

In terms of claim 3, Kuznetsova et al. discloses the third metal is manganese (Mn) is equal to the content of the lanthanum (La) content in said contained metals.

In terms of claim 4, the `911 publication discloses an exhaust gas purifying catalyst comprising anchor/promoter simultaneous enclosure particles with an average distance between each center of the catalyst units and each center of the promoter units is between 5 nm and 300 nm (claim 3); and an average particle diameter of the anchor/promoter simultaneous enclosure particles and the second promoter particles is 6 μm or less (claim 6), illustrated in FIG. 7.  Said anchor/promoter simultaneous enclosure particles of the `911 publication in view of the other cited references would have rendered Applicant’s claim 4 obvious.

In terms of claim 5, the `911 publication discloses a specific example of the catalyst in Example 7, where the catalyst comprises Zr-La-Ox (anchor particles) and Zr-Ce-Nd-Mn-Ox (first and second promotor particles) with average distance between catalyst units and promoter units is 220 nm (0.22 μm), and particle diameter of the catalyst powder is 3 μm (TABLE 2, [0141]).  Said anchor/promoter simultaneous enclosure particles of the `911 publication in view of the other cited references would have rendered Applicant’s claim 5 (wherein the cavities have diameters greater than or equal to 0.2 um and less than or equal to 5 um) obvious.


Conclusions
Claims 1-5 are rejected.
Claims 6-9 are withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731